WAGNER, Chief Judge,
dissenting:
The trial court’s decision to sever permanently the child’s relationship with the mother and free him for adoption was based on two grounds, neither of which was established by clear and convincing evidence as required. The first was based on abandonment under D.C.Code § 16-304(d); however, this section bars such a finding where it is shown that the parent’s failure is unintentional and due to poverty. This record shows unequivocally that the twenty-five year-old mother of five children was without financial resources of her own, and her husband failed to contribute to her support or the support of the child unless she lived with him. If she lived with her husband, neither her aunt nor the system would lend support because of her husband’s alleged abuse. While the mother’s case was in the system, no one bothered to counsel her on the potential availability of court-ordered child support, which could be pursued on her behalf by the Corporation Counsel. See D.C.Code § 16-2341 (1981); see also M.B. v. District of Columbia, 478 A.2d 1087 (D.C.1984). Public assistance for the child was provided, not to the mother, but only to the mother’s aunt, the petitioner in this case. Thus, this homeless mother had no sup*1005port from family or social services. She designated her aunt to care for the child, J.G. Jr., because she could not do so without resources. Witnesses for both sides testified that the mother visited her child except for periods when she had difficult pregnancies or when visits were impeded by the schedules of the petitioner or the social worker. She attended parenting classes as required. It is unrefuted that the mother loved the child and that the child loved her. Thus, the evidence was clear and convincing that the mother did not abandon her child, and the first ground for the trial court’s ruling under D.C.Code § 16-804(d) fails.
The second basis for the trial court’s ruling is the court’s conclusion that the child’s best interest would be served by severing the parent-child relationship and freeing the child for adoption. Appellant argues, somewhat persuasively in my view, that there must be some showing of the parent’s unfitness before this drastic step is taken, and there was no such showing. See Santosky v. Kramer, 455 U.S. 745, 760 n. 10,102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) and Quilloin v. Walcott, 434 U.S. 246, 255, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978). While this court, as the majority points out, has said that “a finding of parental unfitness is not a constitutional prerequisite to granting an adoption petition notwithstanding lack of parental consent[,]” it has held nevertheless that parental fitness is an important consideration in deciding whether to sever permanently a parent-child relationship in adoption and termination of parental rights proceedings. See, e.g., In re Baby Boy C., 630 A.2d 670, 671, 680 (D.C.1993) (quoting Appeal of H.R., 581 A.2d 1141, 1143 (D.C.1990) (emphasis added) (the “best interest of the child” standard incorporates “ ‘a preference for a fit unwed father who has grasped his opportunity interest’ ”)); accord, In re L.W., 613 A.2d 350, 356 (D.C.1992); In re C.T., 724 A.2d 590, 599 (D.C.1999) (order terminating parental rights reversed where the trial court failed to give adequate consideration to the limited duration of the father’s unfitness and that he might become a suitable parent in the foreseeable future); see also In re S. G., 581 A.2d 771, 785 (D.C. 1990) (citations omitted) (reaffirming “that a child’s best interests are presumptively served by being with a parent, provided that the parent is not unfit”). This preference accorded a fit parent may be overcome by clear and convincing evidence that the proposed adoption is in the best interest of the child. Appeal of H.R., 581 A.2d at 1143. However, evidence meeting that standard is not present in this record.
While the circumstances which brought this case into the court system are extremely grave, there was no effort to present any clear picture of what occurred in the interim. Most of the information provided about the mother in the meantime was positive. Both the social worker and the petitioner testified that the mother visited and loved the child. Although she did not contribute financially to the child’s support, there was clear evidence that her resources were meager and insufficient to provide even for her own shelter. There was evidence that the mother was living with a godmother at the time of the hearing. However, no effort was made to ascertain and inform the court of the conditions under which she was living with her other children at the time pertinent to the court’s consideration. Before such a drastic step of terminating a parent’s relationship with a child is taken, some effort should be made by the party having the burden of proof to present sufficient evidence to carry it. That simply was not done in this case. The attempt by the majority to glean from the trial court’s findings some serious examination of the evidence against the factors for consider*1006ation in terminating parental rights does not fill in the serious void of evidence.1 For these reasons, I respectfully dissent.

. Since an adoption over a natural parent’s objection effectively terminates his or her parental rights and interest, we have upheld the application of the statutory standards for termination of parental rights in such proceedings. L.W., supra, 613 A.2d at 356 (citation omitted). These standards include: (1) the child’s need for continuity of care; (2) the physical, mental and emotional health of all individuals involved; (3) the quality of interaction and interrelationship of the child with parents, siblings, relatives, caretakers (including foster parents); (4) when feasible, the child’s opinion of his best interest; (5) evidence of continued drug activity in the home after intervention and services have been provided pursuant to D.C.Code § 16-2353(b) (1989).